Citation Nr: 0501467	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for hearing loss, left 
ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service during the period 
October 1946 to May 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied service 
connection for left-ear hearing loss and denied appellant's 
request to reopen a previously denied claim for service 
connection for right-ear hearing loss.

Appellant testified in a hearing before the RO's Decision 
Review Officer (DRO) in January 2003 and in video hearings 
before the undersigned Veterans Law Judge in January 2004 
(transcript partially lost) and December 2004 (transcript 
satisfactory).  Transcripts of those hearings have been 
associated with the file.


FINDINGS OF FACT

1.  Service connection for hearing loss of the right ear was 
denied by a Board decision in October 1960.  It was held that 
there is no evidence of record showing that appellant had a 
right ear hearing loss prior to 1959.

2.  Evidence added to the file since the October 1960 does 
not bear directly and substantially on the specific matter 
under consideration, is cumulative and redundant of the 
evidence of record, and is not, by itself or in combination 
with other evidence, so significant that it must be 
considered in order to fairly adjudicate the claim.

3.  Appellant has been competently diagnosed as having a left 
ear sensorineural hearing loss.  Evidence shows that 
appellant had normal hearing at the time of his discharge 
from service and at least the first four years after his 
discharge.  There is no documentation of significant acoustic 
trauma in service, and no medical evidence of nexus between 
the current left ear hearing loss and appellant's military 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1960 Board decision 
is not new and material; the claim for service connection for 
right ear hearing loss is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Appellant's left ear sensorineural hearing loss was not 
incurred in, or aggravated by, military service nor may it be 
presumed to have been presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3/309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial adjudication of this claim occurred after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete request to 
reopen the previously adjudicated claim for right ear hearing 
disability was received in November 2000; RO construed the 
request to also be a new request for service connection for 
left ear hearing disorder.  Both claims were denied by rating 
decision in January 2001.  RO sent appellant a duty-to-assist 
letter in July 2002, after the rating decision was issued.  
The duty-to-assist letter did not expressly satisfy the 
fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in July 2002, and the Supplemental 
Statement of the Case (SSOC) in March 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was also 
afforded a video hearing before the Board in which to present 
evidence and argument in support of his claims.  

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant received a VA audiological examination in March 
2002.  The Board accordingly finds that VA's duty to assist 
has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Induction 
physical examination is not on file.  Treatment records show 
no treatment for acoustic trauma.  Appellant's separation 
physical examination in May 1947 shows hearing 15/15 
bilaterally and notes "Ear, Nose, Throat Abnormalities - 
None."  

Appellant underwent a physical examination in April 1951 in 
conjunction with retention in the Enlisted Reserve Corps 
(ERC).  Audiometric tests were not recorded.  Appellant's 
bilateral hearing was listed as 15/15.  Appellant was 
classified as qualified for retention in the ERC.

Appellant submitted an informal claim for hearing loss, right 
ear, in December 1959.  The claim states that appellant 
suffered an acoustic trauma in November 1946 (explosion 
during training) and was treated at the Fort Jackson station 
hospital for that trauma.  Appellant's claim also states that 
appellant was treated at the Camp Stoneman, California, 
station hospital in January 1947 and the 89th Station 
Hospital, Korea, in March 1947.  

Dr. R.B.T. submitted a letter in December 1959 asserting that 
appellant had a history of chronic otitis media, right ear, 
with total hearing loss.  Dr. A.L.H. submitted a letter in 
December 1959 confirming the diagnosis of otitis media, right 
ear.

Appellant testified before the RO in February 1960.  
Appellant testified that prior to service he had ear trouble, 
consisting of discharge from the ear that was treated with 
eardrops, but no hearing difficulty (Transcript, pg. 6).  
Appellant was rejected for induction due to a defective 
eardrum, but approximately nine months later he was called up 
again and was accepted because was not reexamined 
(Transcript, pg. 8).  Appellant was reportedly aware that he 
had pre-service trouble hearing, but did not know at the time 
that he had a perforated eardrum (Transcript, pg. 5).  
Appellant received a rejection slip after his first 
examination, but no longer had the slip at the time of the 
hearing (Transcript, pg. 5).  

Appellant testified that he experienced noise trauma at the 
rifle range during basic training at Fort Jackson; he 
suffered ear pain, but was denied permission to leave the 
range (Transcript, pg. 2).  Appellant subsequently went on 
sick call and did not return to the range (Transcript, pg. 
2).  Appellant did not have ringing in the ears prior to 
service, but had ringing in the ears when he went to sick 
call, and continued to have ringing in the ears at the time 
of the hearing (Transcript, pg. 2).  When he went to sick 
call, appellant had a running discharge from the ear 
(Transcript, pg. 2).  At sick call, appellant received 
eardrops (Transcript, pg. 2).  Appellant went on sick call on 
almost a daily basis during basic training, and went to sick 
call daily during range training (Transcript, pg. 2).  
Appellant estimated that he went on sick call 10 to 15 times 
during basic training, but did not receive inpatient care 
(Transcript, pg. 3).  Appellant also had physical problems 
during range firing at Camp Stoneman, and again went on sick 
call (Transcript, pg. 3).  Appellant began experiencing 
stomach problems at Camp Stoneman, and received outpatient 
treatment for ear and stomach simultaneously (Transcript, pg. 
3).  

Appellant testified that his eardrum was punctured prior to 
service, but the symptoms became worse during service 
(Transcript, pg. 3).  Appellant was treated by Drs. T. and 
A.L.H. after service; appellant began treatment with Dr. 
R.B.T. six months after discharge and began treatment with 
Dr. A.L.H. in 1959 (Transcript, pg. 3).  Appellant was 
treated by Dr. A.L.H. four or five times (Transcript, pg. 3).   
After service, appellant worked as a machinist, but was laid 
off, and was unable to get another job because of his hearing 
loss (Transcript, pg. 7).  The inability to get another job 
was the reason that appellant decided to apply for service 
connection in 1959 (Transcript, pg. 9).   

Dr. A.L.H. submitted a letter in May 1960 noting appellant 
had a discharge from the right ears for years, becoming worse 
during the past year.  Dr. A.L.H. drew a sketch of the right 
eardrum, showing granular tissue covering a probable 
perforation.

The Board issued a decision in October 1960 denying service 
connection by aggravation for otitis media and hearing loss 
in the right ear.  The Board's decision cited the evidence 
listed above, and found that there was no evidence of hearing 
loss prior to 1959.

Treatment notes from the VA Medical Center (VAMC) audiology 
clinic are on file for the period September 1998 through 
October 2000.  A hearing evaluation conducted in September 
1998 notes "severe to profound" mixed hearing loss, with 
fair to poor speech discrimination, in the right ear, and 
"mild to severe" sensorineural hearing loss (SNHL) with 
good discrimination in the left ear.  A hearing aid 
evaluation note dated January 1999 notes "profound" hearing 
loss in the right ear and "moderate to severe" hearing loss 
in the left ear.

Appellant submitted a request to reopen his claim for hearing 
loss in November 2000.  Since appellant did not specify right 
ear hearing loss, RO construed the request as a claim for 
service connection for hearing loss of both ears.  RO issued 
a rating decision in January 2001 that denied service 
connection for hearing loss left ear, and denied reopening 
the claim for service connection for hearing loss right ear 
due to no new and material evidence.

The file contains VA clinical records for the period December 
2000 to March 2002.  A note of January 2001 records that 
appellant denied dizziness, worsened hearing loss, ear 
drainage, or change in symptoms.  During the period appellant 
received periodic hearing aid service (cleaning and new 
batteries).  

Appellant was afforded a VA audiological examination in March 
2002.  The examiner noted the results of the previous 
examination in September 1998.  The examiner noted stable 
Puretone thresholds on the right, and 15dB decrease at the 
250-500 Hz level on the left.  There was significant decrease 
in speech discrimination ability from the 1998 examination; 
speech discrimination was 12 percent right and 56 percent 
left.  The examiner's opinion was severe-to-profound mixed 
hearing loss on the right, and moderate-to-severe SNHL on the 
left.    
 
Appellant testified before the RO's DRO in January 2003.  
Appellant testified that he was advised at the time of his 
discharge to obtain a VA audiological examination, and that 
VA offered him a hearing aid in 1960 (Transcript, pg. 4).  
Appellant experienced ringing in his ears consequent to 
firing on the rifle range at Fort Jackson (Transcript, pg. 4-
5).  The ear problems continued for three years (Transcript, 
pg. 5).  Appellant also had to participate in range firing in 
Korea (Transcript, pg. 9).  Appellant was rejected for a job 
in 1962 because his hearing was so bad he would have been 
unable to hear the foreman (Transcript, pg. 10).
He currently gets free hearing aids from VA and has been seen 
many times at the VA audiological clinic (Transcript, pg. 15-
16).

Appellant testified before the Board in a videoconference in 
January 2004.  Appellant testified that he had acoustic 
trauma on the rifle range at Fort Jackson, during which the 
sound was so intense that appellant was unable to hear for 
several days; appellant went to the infirmary and received 
medication (Transcript, pg. 4).  Appellant was offered a 
hearing aid for his right ear at time of discharge 
(Transcript, pg. 4).  Appellant was also advised by VA to get 
a hearing aid immediately after his discharge from service 
(Transcript, pg. 5).  The remainder of the testimony was 
inaudible and could not be transcribed.

Appellant repeated his testimony in a videoconference in 
December 2004.  Appellant testified that his ears began 
ringing during range firing during basic training and in 
Korea (Transcript, pg. 4).  Appellant went to the infirmary 
for treatment in both places (Transcript, pg. 4 and 6).  He 
was told at the infirmary that he could experience a hearing 
loss in later years (Transcript, pg. 6).  Appellant's ears 
kept ringing, especially on the right (Transcript, pg. 4).  
Appellant experienced a progressive hearing loss and now 
hears nothing on the right (Transcript, pg. 6).

Appellant testified that he did not have drainage from either 
ear during service (Transcript, pg. 7).  There was one 
occasion in which appellant fired a large weapon whose name 
he cannot recall that caused an explosion, resulting in 
worsened hearing (Transcript, pg. 8).  Immediately after 
discharge, appellant went to VA for assistance and was 
offered a hearing aid, which he declined (Transcript, pg. 9).  
Appellant continued to go to VA for treatment after his 
discharge (Transcript, pg. 10).        

During the course of the video hearing, appellant's service 
represented requested that appellant be afforded a VA medical 
examination to determine the etiology of his hearing 
disability (Transcript, pg. 5).  

III.  Analysis

New and material evidence - right ear hearing loss

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the Board's decision denying service connection in October 
1960.  If new and material evidence is presented or secured 
to a disallowed claim the Board can reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Evidence received subsequent to 
a final decision is considered credible for the purpose of 
reopening a veteran's claim, unless it is inherently false or 
untrue, or is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The instant request to reopen the claim for right ear hearing 
loss was received in November 2000.  For claims submitted 
prior to August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) 
(2000).  

The evidence added to the file since the October 1960 denial 
of service connection is discussed below, including the 
Board's determination in regard to the newness and 
materiality of each piece of evidence in turn. 

VAMC audiology clinic notes (September 1998 to March 2002) 
and the report of VA audiological examination in March 2002 
are "new" in that they were not before the Board at the 
time of the denial of service connection in October 1960.  
They are not "material" in that, while they present 
evidence regarding the current severity of appellant's 
disability, they do not provide evidence regarding the issue 
under contention, i.e., whether the current left ear hearing 
loss was incurred in or aggravated by appellant's military 
service.

Appellant's testimony before RO in December 2003 and before 
the Board in January 2004 and December 2004 is "new" 
evidence in that it was not before the Board during the 
previous adjudication.  It is not "material" because it 
essentially presents the same evidence that was presented in 
the RO hearing in February 1960 and was considered by the 
Board in October 1960.  Evidence that is cumulative and 
redundant is not material.  

In sum, new and material evidence in regard to the right ear 
hearing loss has not been received and appellant's request to 
reopen that claim must be denied.

Appellant's service representative has requested that 
appellant be afforded a VA medical examination to determine 
the etiology of the disability.  However, for a finally 
denied claim VA is not required to provide a medical 
examination unless the claim is first reopened upon receipt 
of new and material evidence.  38 C.F.R. § 3.169 (c)(4) 
(C)(iii) (2004).  Since new and material evidence has not 
been received, the Board does not have jurisdiction to order 
that appellant be afforded a new VA medical examination in 
conjunction with this claim.

Service connection - left ear hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for sensorineural hearing loss may be 
presumed to have been incurred in qualifying service, if 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The first element of the Hickson analysis is medical evidence 
of a current disability.  For the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or, when the auditory thresholds for at least 
three of those frequencies are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).  VA 
audiological assessment in September 1998 showed mild-to-
severe sensorineural hearing loss (SNHL) with good speech 
discrimination (88 percent) in the left ear.  VA audiological 
assessment in March 2002 showed moderate-to-severe SNHL with 
poor speech discrimination (56 percent) in the left ear.  The 
Board accordingly finds that medical evidence shows hearing 
loss to a disabling degree in the left ear, and the first 
part of the Hickson analysis has been satisfied.

The second part of the Hickson analysis is evidence of in-
service incurrence or aggravation of the disease or injury.  
In this case, there is no such evidence.  Appellant has 
asserted that he was exposed to noise on the rifle range, but 
there is no evidence of hearing loss in his discharge 
physical examination.  Appellant testified that he sought 
treatment for hearing loss in 1950 within six month of his 
discharge, in fact appellant was discharged in 1947, there is 
no evidence of any diagnosis or treatment for hearing loss 
prior to 1959, and records from April 1951 (four years after 
appellant's discharge) show that appellant's hearing was 
rated as normal for purposes of retention in the Enlisted 
Reserve Corps.  The Board accordingly finds that the second 
part of the Hickson analysis has not been satisfied.

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed disability and the claimant's 
military service.  In this case, there is no such medical 
evidence, and in any case since the second part of the 
analysis (in-service incurrence or aggravation) was not 
demonstrated the third part (evidence of nexus) is moot.

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  Appellant has testified that he has had 
continuous progressive hearing loss since service.  However, 
there is no medical corroboration for such continued hearing 
loss, and as noted above there is evidence that appellant had 
no hearing loss as of April 1951, four years after his 
discharge.  Sensorineural hearing loss was not shown within 1 
year following separation from service, so presumptive 
service connection is not in order.

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a service connection claim.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-traumatic audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  In this case there is no 
documentation of acoustic trauma due to significant noise 
exposure in service (the Board declines to consider 
occasional range firing during eight months of military 
service as "significant noise exposure" absent evidence of 
unusual susceptibility), and the file does not show a 
medically sound basis on which to attribute appellant's post-
service left ear SNHL to his military service.  The Board 
accordingly finds that the precedents of Ledford and Hensley 
do not apply in this case. 

As noted above, appellant's service representative has 
requested that appellant be afforded a VA medical examination 
to determine the etiology of the hearing loss.  In this case, 
appellant was discharged from service more than fifty years 
ago, and the record contains no evidence of in-service 
acoustic trauma during service and no evidence of a left ear 
hearing loss prior to 1998.  There is no reason to believe 
that a medical examination at this point would be able to 
provide any informed opinion regarding the etiology of the 
hearing loss, and the Board declines to remand the claim for 
that purpose.
  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
documentation of a left ear hearing loss is in September 
1998, nearly fifty years after appellant's discharge from 
active service.  The Board finds that this passage of years 
is actual evidence against a claim of service connection.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material having not been received, the claim for 
service connection for right ear hearing loss is not 
reopened.  Service connection for left ear hearing loss is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


